Citation Nr: 1809061	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  07-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a right hip disability, as secondary to right and left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1977 and from February 1982 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2006 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A brief procedural history of the case is necessary.  The Veteran filed a service connection claim for bilateral knee conditions in May 2004 and the RO denied the claim in an August 2004 rating decision.  The rating decision became final as the Veteran did not appeal or submit new evidence within the appeal period.  In May 2006, the Veteran filed a claim to reopen the bilateral knee issues and the RO declined to do so in a June 2006 rating decision.  The Veteran filed a timely appeal that same month and testified at a Decision Review Officer hearing in April 2007, and at a Travel Board hearing in June 2008.  In September 2008, the Board reopened the issues and remanded them for further development.  The Board also remanded the issues in January 2011, February 2013, May 2013, and May 2014, for additional development.  

Regarding the service connection claim for a right hip condition, the Veteran initiated the claim in April 2010.  The Board notes that the Veteran characterized the right hip condition as secondary to the bilateral knee condition.  See Form VA 21-0820, April 2010.  The RO denied the claim in its October 2010 rating decision and the Veteran filed a timely notice of disagreement (NOD) in November 2010.  The RO continued the denial in its February 2011 statement of the case (SOC), and the Veteran appealed the issue to the Board in March 2011.  In its May 2014 remand, the Board deferred the adjudication of the right hip issue until the issues of bilateral knee conditions were decided.  

This matter was last before the Board in November 2015, when the Board remanded the matter for a hearing, which the Veteran requested in September 2015.  The Veteran was scheduled to testify at Travel Board hearings in August 2016 and November 2017, respectively.  However, he withdrew his requests in correspondence dated July 2016 and September 2017, respectively.  As such, the hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.702(e).  

For the reasons in the decision below, the Board has re-characterized the right and left knee issues as one issue of service connection for a bilateral knee condition. 

The issue(s) of entitlement to service connection for a right hip condition, as secondary to his bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran was in sound condition when he enlisted in the military. 

2.  The Veteran's bilateral knee disability is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Presumption of Soundness

The Board finds the Veteran is presumed to have been in sound condition when he enlisted in the military.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorder noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304 (b) (2017).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

Here, a VA examiner first raised the issue during a January 2007 examination, stating that it was likely that the Veteran had a preexisting left knee problem and developed symptoms while in military service.  See BVA Decision at 7, August 2008.  The Board then remanded the matter for a medical opinion on whether there was a left knee condition prior to the Veteran's enlistment in the military, and if so, whether the Veteran's service aggravated the preexisting condition.  Id. at 8.  A medical opinion was rendered in December 2008 concluding there was evidence of a preexisting condition, which was not aggravated by the Veteran's service.  In support of this opinion the examiner stated that neither she nor the Veteran knew "the exact condition but it was significant enough to require casting and this was when he was [a] young boy."  C&P Examination at 2, December 2008.  As to the question of aggravation, the examiner stated "there is not evidence that there was a permanent increase in severity [of the left knee injury] that was not due to the natural progression of his condition."  Id. 

The Board finds the December 2008 medical opinion inadequate and of no probative value.  In order to rebut the presumption of soundness VA must show that there is clear and unmistakable evidence that the injury existed before entrance and acceptance into service, and that there is clear and unmistakable evidence that the injury was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  In this case, the December 2008 opinion concluded an injury prior to service existed, despite being unable to specify what condition was present.  Indeed, the examiner merely stated the injury required casting and that it occurred when the Veteran was a young boy.  However, the examiner failed to cite the relevant evidence which led to this conclusion.  Even if evidence had been cited, it was not enough to clearly determine what condition was present before service, thereby falling short of the clear and unmistakable standard of evidence required to rebut the presumption.  As the medical opinion failed to prove the first prong of rebuttal, the Board need not address the second prong and finds the December 2008 opinion inadequate and of no probative value to this analysis. 

As for whether the presumption of soundness attaches in this case, the Board turns to the evidence of record.  The presumption of soundness attaches only when the condition at issue is not noted at entrance into service and the condition is determined to have manifested in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  A review of the service treatment records (STRs) reveals two examinations near the beginning of the Veteran's periods of service.  The first examination report is dated October 1976 and is from the Veteran's enlistment in the Army Reserve.  This examination report is silent as to any issues or injuries to the Veteran's knees.  The second examination report is dated September 1981 and its purpose is the return to regular Army status of the Veteran.  This examination report contains no notations of any knee injuries.  As for the examination prior to his first period of active service, the Board notes the RO determined the STRs for the Veteran's first period of service were unavailable except for the Reserves enlistment examination.  See VA Memo, October 2013.  Additionally, the available STRs contain multiple complaints and treatment for both the right and left knees during service.  See STR-Medical Rec., June 2004.  Therefore, the record is at least in equipoise as to whether the bilateral knee condition manifested in service.  See Gilbert, 26 Vet. App. at 52.  

Given that no knee condition was noted at entrance and that the record is at least in equipoise as to whether the condition manifested in service, the Board finds the presumption of soundness attaches in this case.  See 38 C.F.R. § 3.304 (b); See also Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody)).  As such, the Veteran is presumed to have been in sound condition at entrance into the military. 

Bilateral Knee Condition

The Veteran claims service connection for a bilateral knee condition.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially, the Board notes the Veteran has a current diagnosis of degenerative joint disease (DJD) in both knees.  See Med. Treatment Rec.-Gov't Facility at 14, June 2004.  Likewise, the Veteran's STRs show multiple incidents, complaints, and treatment for injuries and pain in both knees.  See STR-Medical Rec., June 2004.  As such, the resolution of this case lies in whether a nexus exists between the Veteran's diagnosis and the in-service injuries. 

In that regard, the Veteran submitted a medical opinion, from a private physician, linking his current disability to his military service.  See Med. Treatment Rec. - Non-Gov't Facility, June 2007.  However, the Board notes multiple VA examiners have provided negative nexus opinions for the Veteran's bilateral knee condition.  See VA Med. Op., April 2015; VA Exam Rep., December 2008; VA Exam. Rep., January 2007.  

For his part, the Veteran stated he began to experience pain in service as a result of his specialty as an infantryman, to include his training in air assault, repelling, mountaineering, and other tactics requiring physical exertion of the knees.  See Hr'g Tr. at 2, 3, 4, April 2007.  The Veteran has also stated he continued to have pain in both knees after service but it was not severe enough to seek medical treatment, so he treated it with over-the-counter medication until 2002 when he first sought medical treatment.  See id. at 3; VA Exam Rep., December 2008 at 1.  

The Board finds the VA opinions inadequate for adjudication purposes.  The January 2007 examiner supported his opinion by noting that the Veteran only sought treatment once for his right knee, did not complain of knee problems at discharge, and did not seek treatment after discharge.  However, the opinion failed to consider the Veteran's lay statements and was also based on erroneous facts as the Veteran sought treatment in various occasions for both knees.  The December 2008 opinion only addresses the Veteran's left knee condition and is conclusory.  The April 2015 opinion concluded the Veteran's bilateral knee DJD was as a result of his morbid obesity.  However, this opinion also failed to properly consider the Veteran's contentions, as well as the private positive opinion.  As the VA opinions are inadequate, the Board assigns them no probative value. 

Rather, the Board is persuaded by the private medical opinion, which concluded the Veteran's knee pathology was more likely than not caused by his military service.  The physician based this opinion on a clinical examination of the Veteran and on the Veteran's contentions.  This conclusion is also bolstered by the Veteran's credible statements regarding the continuity of bilateral knee pain after he was discharged. 

Based on the foregoing, the Board finds the evidence of record is at least in equipoise.  As such, all doubt is resolved in the Veteran's favor and service connection for a bilateral knee condition is, therefore, warranted.  


ORDER

Entitlement to service connection for a bilateral knee disability is warranted. 






REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claim of entitlement to service connection for a right hip condition, as secondary to a service-connected bilateral knee disability. 

As discussed above, the Veteran is now service-connected for a bilateral knee disability.  Additionally, the Veteran's medical records contain complaints and treatment for right hip pain as well as a diagnosis of subchondral collapse of the femoral head, as well as avascular necrosis.  However, the Veteran has yet to undergo a VA examination for this condition.  As such, a remand is warranted in order to afford the Veteran a VA examination.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination by an examiner of sufficient experience or expertise to determine the etiology of the Veteran's right hip condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's right hip condition was caused or aggravated beyond its natural progression by his service-connected bilateral knee disability.  

In proffering this opinion, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


